Citation Nr: 0720082	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-30 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had verified active military service from May 
1946 to February 1948. and apparently had a period of 
unverified Reserve service.  He died in September 2003.

The appellant, who is the veteran's widow, appealed a May 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire.

In June 2007, a Deputy Vice Chairman of the Board granted the 
appellant's motion to advance her case on the Board's docket.  
See 38 U.S.C.A § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran died in September 2003 at the age of 74.  
According to the death certificate, the immediate cause of 
death was acute myocardial infarction due to angina pectoris.

2.  The first objective medical evidence of a diagnosis of 
coronary/valvular heart disease was in approximately 1998 
when the veteran underwent coronary bypass surgery. 

3.  The competent and objective medical evidence demonstrates 
that, although treated for rheumatic fever in service, no 
valvular heart diease was manifested during the veteran's 
period of active military service or within one year after 
his separation from service.

4.  At the time of his death, the veteran had no service-
connected disabilities.

5.  No objective medical evidence has been submitted or 
identified that would demonstrate that the veteran's death 
was related to his period of active military service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  Valvular heart diease was not incurred in service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103-5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the veteran's death 
was related to his active military service.  In essence, she 
has alleged that the veteran died from an acute myocardial 
infarction due to angina pectoris that was caused by the 
rheumatic fever for which the veteran was treated during 
active service.

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
appellant's claim for service connection for the cause of the 
veteran's death is being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to her.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In an October 2003 letter, issued prior to the May 2004 
rating decision, the RO informed the appellant of its duty to 
assist her in substantiating her claim under the VCAA, and 
the effect of this duty upon her claim.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran's representative 
argued in a June 2007 written statement that only records 
dated in 2003 and 2004 were obtained (by the RO), when Dr. 
N.M. had treated the veteran for more than twenty years.  The 
Board has considered whether another attempt should be made 
to obtain records from Dr. N.M.  The Board notes, however, 
that the RO's letter, dated July 11, 2003, expressly 
requested Dr. N.M. to provide all records regarding the 
veteran's treatment from July 1983 to July 2003.  In 
response, the physician provided documents dated in September 
2002 and March 2003.  Thereafter, in July 2004, Dr. N.M. 
provided a written statement in support of the appellant's 
claim.  As records have been requested from and obtained from 
Dr. N.M., and there is no indication that the doctor has any 
other pertinent records, the Board is of the opinion that 
another request for records is not warranted in this case.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The evidence of record reveals that the veteran was born in 
May 1929 and died in September 2003, at the age of 74.  
According to the certificate of death dated that month, the 
immediate cause of the veteran's death was acute myocardial 
infarction, of 5 minutes duration, due to angina pectoris, of 
10 years duration.  No other underlying cause of death was 
noted.  At the time of his death, the veteran had no service-
connected disabilities.

Service medical records reveal that, in May 1946, the veteran 
was hospitalized for treatment of appendicitis.  Several 
weeks later, in June, he was hospitalized for treatment of 
rheumatic fever.  A June 1946 record shows that examination 
of the veteran's heart revealed a sort of mid-systolic murmur 
heard over the apex.  An August 1946 clinical entry indicates 
no murmurs were heard and results of a chest x-ray were 
negative.  

The veteran remained hospitalized through September and into 
December 1946.  A September clinical record indicates 
examination of his heart revealed no abnormal pulsations.  No 
murmurs were heard and there was a normal heart rate and 
regular rhythm.  An electrocardiogram (ECG) showed normal 
tracing.  A very soft basilar systolic murmur was reported in 
mid-September; ECG results continued to show normal tracings, 
with no change since the last test.  A December 1946 clinical 
entry indicates that the veteran's diagnosis was changed from 
rheumatic fever to no disease.  He was placed on convalescent 
leave.  In January 1947, the veteran returned to the 
hospital.  On January 7, 1947, he was noted to be 
asymptomatic and apparently recovered from treatment for 
rheumatic fever with no residual valvular heart disease.  He 
was considered fit and returned to duty the next week. 

When examined for discharge in February 1948, it was noted 
that the veteran had rheumatic fever in 1946 and 1947.  On 
examination, results of a photofluorographic chest x-ray 
showed left hilar calcifications.  A basilar systolic murmur 
considered functional was noted.  

Subsequent service medical records reflect that, when 
examined for the USNRTC (United States Navy Recruit Training 
Command) in July 1949 and March 1950, the veteran was found 
qualified for active training duty.  An April 1950 clinical 
entry indicates he was hospitalized for treatment of 
rheumatic fever.  His past medical  history of treatment for 
rheumatic fever was noted and that, since discharge, he had 
one attack prior to the current one.  When examined later in 
the month, he was found physically qualified for release from 
training duty.

On a March 1959 report of medical history completed for 
civilian service, the veteran denied a history of 
palpitations in his chest, high or low blood pressure, or 
chest pain.  The examiner noted the veteran's hospitalization 
for about one year, from 1946 to 1947, for treatment of 
rheumatic fever with no residual cardiac damage. The veteran 
had mild recurrent joint swelling, thereafter, but none in 
the past eight years.  When examined at that time, the 
veteran's heart and vascular system were reported as normal.

Post service, private medical records, dated from 2002 to 
2003, include a September 2002 letter from C.L., M.D. to Dr. 
N.M.  Dr. C.L. said that the veteran had end stage ischemic 
heart disease, coronary bypass with extensive infarct 
pattern, syncope and orthostasis earlier in the year.  After 
numerous medication adjustments, he was doing well.  The 
clinical assessment was end stage cardiomyopathy, chronic 
right bundle branch block, and history of non-sustained 
ventricular tachycardia and paroxysmal atrial fibrillation.

The veteran was privately hospitalized from late August 2003 
to early September 2003 when he died.  According to the 
discharge report, the veteran had end stage congestive heart 
failure with ischemic myocardial disorder.  He was known to 
have quite a number of medical problems.  He was status post 
coronary artery bypass operation five years earlier and had 
progressive deterioration of his cardiac function since the 
bypass operation was performed.  It was noted that Dr. C.L. 
believed that the veteran had end-stage cardiomyopathy 
related to ischemic disease.  Other medical problems included 
hyperthyroidism, insulin-dependent diabetes mellitus, and 
systemic edema that was progressively deteriorating.  He was 
known to have angina pectoris.  The final diagnoses were 
cardiac arrest, congestive heart failure, generalized edema, 
chronic obstructive pulmonary disease (COPD), and 
hyperthyroidism.

In a July 2004 signed statement, Dr. N.M. opined that the 
veteran's myocardial myopathy "could be worsen[ed] by 
underlying heart disease which was rheumatic heart disease" 
that he had in service. 

According to an August 2004 examination report, a VA 
physician reviewed the veteran's medical records, including 
Dr. N.M.'s statement.  The VA physician indicated that he 
reviewed the veteran's claims folder and noted that the 
veteran was reportedly treated while on active duty for a 
rheumatic heart condition, with resolved symptoms.  The 
examiner noted that the veteran died more than 50 years later 
of a myocardial infarction.  With regard to the statement 
from Dr. N.M., the VA physician said the statement "would be 
true if the veteran had proven sequelae from his rheumatic 
fever."  The VA examiner pointed to the January 1947 service 
medical records notation indicating that the veteran was 
asymptomatic, was apparently recovered from his rheumatic 
fever with no residual valvular heart diease, had sufficient 
convalescence, and was fit for duty.  According to the VA 
examiner, rheumatic fever did have the potential to involve 
the heart, structurally, and any sequelae would have been 
seen in typical valvular damage.  However, the VA examiner 
said that in this case, according to the veteran's record, it 
was reported that there was no residual valvular heart 
disease.  

Further, the VA examiner noted that, on the death summary, 
described above, a physician commented that the veteran had 
progressive deterioration of his cardiac function since his 
coronary bypass operation was performed.  According to the VA 
examiner, the veteran had a known history of end-stage 
congestive heart failure along with ischemic myocardial 
disorder, and other co-morbidities, including hyperthyroidism 
and insulin-dependent type II diabetes.  The VA physician 
stated that, given the fact that the veteran had multiple co-
morbidities that would have put him at risk for a heart 
attack, and given the fact that, according to the claims 
file, the veteran did not show any signs of any valvular 
heart disease, in the VA examiner's opinion "the veteran's 
rheumatic heart disease that was successfully treated while 
in the service is less likely than not to have contributed to 
his myocardial infarction later in life."

In August 2004, along with her substantive appeal, the 
appellant submitted a copy of a December 2001 article from an 
Internet web site entitled "Rheumatic Fever", by Parillo, 
S., DO, et. al., that discusses the disease, its physiology, 
frequency, mortality, criteria, causes, and the use of 
imaging studies to establish carditis.  The first line of the 
article states that "[r]heumatic fever causes chronic 
progressive damage to the heart and its valves."

In written statements in support of her claim, including in 
September 2004, the appellant said she and the veteran 
married in 1950, and he was sick as the result of his having 
rheumatic fever in service.  She said he physically recovered 
and then became ill again due to the rheumatic fever.  
According to the appellant, various attending physicians, now 
deceased, all claimed his illness was due to his rheumatic 
fever in service.  The appellant strongly felt the veteran's 
heart muscle was affected by his treatment that led to his 
death.

III.	Legal Analysis

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and any of 
certain specified disorders, e.g., endocarditis (that covers 
all forms of valvular heart disease), becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

A grant of service connection for the cause of death requires 
an etiological link between the claimed in-service injury and 
the currently claimed disability.

After a review of all the probative evidence of record, the 
Board finds that the objective and competent medical evidence 
of record preponderates against a finding that the medical 
disorder which was implicated in the veteran's death was 
related to military service.

The appellant asserts that the veteran was treated in service 
for rheumatic heart disease, that he suffered with residuals 
of such his whole life, and, that this inservice condition 
caused the acute myocardial infarction due to angina pectoris 
which led to the veteran's death.  

On review of all the medical evidence of record, however, the 
Board finds that although the veteran was hospitalized and 
treated for rheumatic fever during service, there is no 
indication that the condition left him with any residual 
problems.  There were no inservice findings involving 
valvular heart disease nor is there any reference in the 
available record to show a diagnosis of, or treatment for, 
heart diease in service.  The medical evidence of record 
simply does not establish that the veteran had any heart 
problems, including valvular heart disease or angina 
pectoris, during service.  

The medical evidence of record reflects that the veteran 
underwent coronary artery bypass surgery in approximately 
1998, more than 50 years after his discharge from active 
service.  This lengthy period without treatment for heart 
problems is evidence against a finding of continuity of any 
symptomatology from inservice rheumatic fever, and it weighs 
heavily against the claim for service connection for the 
cause of the veteran's death.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  It was not until after the surgery that the 
veteran experienced deterioration of cardiac function, and 
developed end-stage cardiomyopathy related to ischemic 
disease.  When hospitalized in August 2003, it was noted that 
the veteran had end-stage congestive heart failure with an 
ischemic myocardial disorder and quite a number of medical 
problems.  The records also show that treating physicians 
noted the veteran's numerous other medical problems, 
including hyperthyroidism and insulin-resistant diabetes 
mellitus, plus angina pectoris.

In short, the heart condition that led to the veteran's death 
was not shown during service or for years thereafter, nor has 
it been related by the weight of competent medical evidence 
to the veteran's period of service.  
  
Although one private doctor indicated in July 2004 that there 
"could" be a relationship between the rheumatic condition 
during service and the veteran's death more than 50 years 
later, the Board finds the weight of the medical evidence is 
against such a finding.  The Board places great weight on the 
fact that the August 2004 VA medical opinion stands squarely 
against the private doctor's equivocal opinion.  
Additionally, the Board finds it significant that there are 
absolutely no medical records reflecting complaints or 
diagnosis of, or treatment for valvular heart disease until 
2002, more than 55 years after the veteran was discharged.  

While service medical records show treatment for rheumatic 
fever, there is simply no medical evidence in the record 
showing that the veteran's in service problems were the 
immediate or underlying cause of his death, or that the 
condition played a contributory cause, i.e., that there was a 
causal connection.  Moreover, there is no indication that the 
veteran's acute myocardial infarction due to angina pectoris 
was related to service.  In fact, the Board would note that, 
contrary to the appellant's repeated contentions, the first 
mention in the medical records of valvular heart disease was 
in approximately 1998, more than 50 years after the veteran's 
discharge from service.  More significantly, as noted above, 
the private hospital records indicate that treating 
physicians diagnosed the veteran's heart disorder as 
congestive heart failure and ischemic myocardial disorder.

In support of her claim, the appellant points to Dr. N.M.'s 
written statement, in which the physician opined that the 
veteran's myocardial myopathy "could" be worsened by 
underlying heart disease that was rheumatic heart disease 
that the veteran had in service.  However, in August 2004, a 
VA examiner who reviewed the veteran's medical records said 
that statement would be true only if the veteran had proven 
sequelae from his rheumatic fever.  [Emphasis added.]

As stated earlier, the Board finds that the firm statement by 
the August 2004 VA examiner outweighs the equivocal one form 
the veteran's private doctor.  The Board points out that 
service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non- 
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in- 
service events is insufficient to establish service 
connection).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Here, the Board is persuaded that the opinion of the August 
2004 VA examiner is most convincing.  This examiner reviewed 
the medical evidence in the file, and the physician's opinion 
reflects a considered analysis of the pertinent criteria 
essential for a diagnosis of the valvular heart diease from 
which the veteran evidently suffered at the end of his life.  
The VA examiner noted the January 1947 clinical entry to the 
effect that the veteran apparently recovered from his 
rheumatic fever with no residual valvular heart diease and 
was considered fit to return to duty.  The VA examiner's 
concluding opinion reads as follows:

Given the fact that the veteran had 
multiple complaints of co-morbidities 
that would have put him at risk for a 
heart attack, and given the fact that, 
according to the c-folder, the veteran 
did not show any signs of any valvular 
heart disease, it is this examiner's 
opinion that the veteran's rheumatic 
heart disease that was successfully 
treated while in the service is less 
likely than not to have contributed to 
his myocardial infarction later in life.  

The VA examiner's opinion is supported by his explanation as 
to why he reached that conclusion.

As for the private doctor's opinion simply that there 
"could" be a relationship, the Board points out that while 
the findings of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of Dr. N.M.'s July 2004 written statement 
might appear to support the appellant's claim, but a close 
analysis shows that it does not do so with much conviction.  
The opinion is both equivocal and speculative and, at most, 
does little more than propose that it is possible that the 
veteran had myocardial myopathy that was worsened by the 
veteran's rheumatic heart diease in service.  The private 
physician does not factually establish or explain the 
sequence of medical causation using the facts applicable in 
the veteran's case.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

In fact, in August 2004, the VA examiner concluded that Dr. 
N.M.'s statement would be true only if the veteran had proven 
sequelae from his rheumatic fever.  The VA examiner 
specifically explained that the January 1947 record showed no 
residual valvular heart diease.  The VA examiner conceded 
that rheumatic fever had potential to involve the structure 
of the heart, but also pointed out that any sequelae would 
have been seen in typical valvular damage.  In this matter, 
no residual valvular heart disease was reported.  

In addition to the lack of medical evidence supporting the 
assertion that there was some sort of relationship between 
the veteran's death and his inservice rheumatic problems, the 
Board notes that examiners have specifically pointed to the 
rise in other conditions that could have contributed to his 
death.  The record at the time of the veteran's death 
describes the veteran's progressive deterioration of cardiac 
function after his coronary bypass surgery, a history of end 
state congestive heart failure which ischemic myocardial 
disorder, and other co-morbidities including hyperthyroidism 
and insulin-dependent diabetes.  

Thus, on review of the record, the Board finds that Dr. M.'s 
July 2004 opinion must be accorded less weight than that of 
the August 2004 VA examiner.  More persuasive in the Board's 
opinion is the August 2004 opinion from the VA examiner who 
reviewed the veteran's medical records and concluded that, 
given the veteran's multiple co-morbidities that placed him 
at risk for a heart attack, and given that he did not show 
any signs of any valvular disease according to his medical 
records, the veteran's rheumatic fever in service was 
successfully treated and was less likely than not to have 
contributed to his myocardial infarction later in life. 

Finally, it should be noted that there is no medical evidence 
that suggests that the veteran's rheumatic fever was in any 
way related to the onset of ischemic myocardial disorder or 
the coronary disease that necessitated his bypass surgery, or 
the acute myocardial infarction due to angina pectoris.

In support of her claim that the veteran's treatment in 
service for rheumatic heart disease led to his death in 
September 2003, the appellant points to general medical 
literature from an Internet source indicating that rheumatic 
fever causes chronic progressive damage to the heart and its 
valves.  The Board notes, however, that this document 
contains no specific findings pertaining to this veteran's 
manifestation of valvular heart diease (which were first 
manifest many years after discharge from service).  As a lay 
person, relying on a generic medical treatise, the appellant 
is not qualified to render a medical opinion as to the 
etiology of the cause of the veteran's death.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (holding that treatise 
evidence cannot simply provide speculative generic statements 
not relevant to the veteran's claim," but, "standing alone," 
must include "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion" 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see 
also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

The documents supplied by the appellant simply provide 
speculative generic statements.  However, as noted above, the 
Court has held that medical evidence that is speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. at 33; see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Therefore, the aforementioned 
documents from the Internet source lack probative value in 
the consideration of the appellant's claim. 

In conclusion, the medical evidence of record is against the 
assertion that the rheumatic fever for which the veteran was 
treated in service is in any way related to the acute 
myocardial infarction due to angina pectoris that caused his 
death.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
experience.  Nevertheless, in this case, the appellant has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the causal 
relationship between the veteran's death and his active 
military service.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge", aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Although we are sympathetic with the appellant's loss of her 
husband, we find a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the medical evidence is against a finding of a nexus 
between any in-service injury or disease and the conditions 
that caused and contributed to cause the veteran's death.  
The preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102. When the evidence for and against 
a claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  Based upon the evidence 
of record, service connection for the cause of the veteran's 
death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
DENNIS F. CHIAPPETA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


